DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 08/17/2022 responsive to the Office action filed 06/09/2022 has been entered. Claims 1 and 13 have been amended. Claims 8-12 were previously withdrawn. Claims 1-2 and 4-15 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 8-10 filed 08/17/2022, with respect to the rejection(s) of claims 1 and 13 under 102(a)(1) have been fully considered. Due to the amendment, the rejection of claims 1 and 13 under 102(a)(1) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Gutierrez et al. (WO 2016/140670-of record) in view of Abbott, Jr. et al. (US 2019/0054691).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 recite the limitation “the energy absorbing agent is further to degrade when placed in contact with another agent”. It is contradictory to the limitation “the energy absorbing agent is a degradable agent that is to degrade, evaporate, or disintegrate within a predetermined time period following receipt of energy” in claims 1 and 13, since already degraded, evaporated, or disintegrated agent within a predetermined time period following receipt of energy cannot be further degraded when placed in contact with another agent. The instant specification also discloses both ways as two discrete ways to degrade the energy absorbing agent in Pa [0013] and [0021] and the original claims 4 and 15. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 5-7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. (WO 2016/140670-of record) in view of Abbott, Jr. et al. (US 2019/0054691).

With respect to claim 1, Gutierrez teaches a three-dimensional (3D) fabrication system (“200”, Pa [00020]) comprising:
a fusing agent (“coalescing agent 504”, Pa [00063]);
an energy absorbing agent (“coalescing agent 506”, Pa [00063]);
an agent delivery system (“a coalescing agent distributor 202”, Pa [00023]) to deposit the fusing agent (“coalescing agent 504”) and the energy absorbing agent (“coalescing agent 506”) (“the agent 504 and 506 may be delivered by agent distributor 202”, Pa [00063]);
an energy supply system (“an energy source 226”, Pa [00040]); and
a controller (“a controller 12”) to (“The controller 210 may include a processor 212 for executing instructions”, Pa [00021]; “the processor 212 to perform any of the methods or operations”, Pa [00022]): 
control the agent delivery system to deposit a fusing agent (“the coalescing agent 504”) onto a fusing area of a layer of particles of build material (“a slice that is to become solid to form part of the three-dimensional object being generated using coalescing agent 504…to form the slice the coalescing agent 504 is to be delivered at a density or amount sufficient to cause coalescence and solidification of build material upon application of energy”, Pa [00064]; “The temporary application of energy may cause the portions of the build material on which the higher density of coalescing agent 504 was delivered to heat up above the melting point of the build material and to coalesce”, Pa [00070]);
control the agent delivery system to deposit an energy absorbing agent (“the coalescing agent 506”) onto an unfused thermal support area (“portion 414”) of the layer of particles, the unfused thermal support area being located adjacent to the fusing area (“thin portion 406”) (“a coalescing agent distributor 202 to selectively deliver coalescing agent to successive layers of build material”; “a suitable coalescing agent may be an ink-type formulation …comprise an infra-red light absorber, near infra-red light absorber, a visible light absorber, or a UV light absorber”, Pa [00023]; “The low density coalescing agent 506 may be delivered in pattern surrounding the boundary of the thin portion”, Pa [00065]; “The temporary application of energy …may cause the portions of build material on which the lower density of coalescing agent 506 was delivered to not coalesce or minimally coalesce.”, Pa [00070]); and
control the energy supply system to supply energy, wherein the supplied energy causes the particles on which the fusing agent has been deposited to melt and a temperature of the particles in the unfused thermal support area to be raised to a level that is below a melting point temperature of the particles (“The temporary application of energy may cause the portions of the build material on which the higher density of coalescing agent 504 was delivered to heat up above the melting point of the build material and to coalesce, and may cause the portions of build material on which the lower density of coalescing agent 506 was delivered to not coalesce or minimally coalesce.”, Pa [00070]).
Gutierrez teaches that the controller controls the agent delivery system to deposit an energy absorbing agent onto an unfused thermal support area (“the controller 210 may control the build material distributor 224 to provide the layer 502b”, Pa [00061]; “The low density coalescing agent 506 may be delivered in pattern surrounding the boundary of the thin portion”, Pa [00065]), but does not specifically teach that the energy absorbing agent is different from the fusing agent and a degradable agent that is to degrade, evaporate, or disintegrate within a predetermined time period following receipt of energy.
In the same field of endeavor, method of three-dimensional printing, Abbott, Jr. teaches that the method includes applying a binder ink on a layer by layer basis to a particulate fusible build material to form a container support, applying a fusible ink on a layer by layer basis to the particulate fusible build material to form an unfused printed article (e.g., green body printed article), applying energy to the unfused printed article to form a fused printed article and decoupling the container support from the fused printed article (Pa [0015]). Abbott, Jr. further teaches that the binding ink can include a binding agent capable of providing rigidity to the particulate build material, but which does not fuse when exposed to the electromagnetic energy or the thermal energy and burns off or degrades with the higher temperature fusing that may occur to fuse the green body into a fused printed article (Pa [0016]), thus in the method the decoupling can occur as the binder ink and/or binding agent burns off under high temperatures, leaving behind the powder in a pile or degraded shape (Pa [0015]) and after the binding agent is burned off, the powder used to form the container support remains or reverts to an unbound state (Pa [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gutierrez with the teachings of Abbott, Jr. and substitute the Abbott, Jr.’s binding agent for Gutierrez’s coalescing agent 506 in order to provide rigidity to the thermal support area of the particles but make the thermal support easily removable from the fused article by burning off or degrading with the higher temperature. 

With respect to claim 2, Gutierrez as applied to claim 1 above further teaches that the controller is further to control the agent delivery system to deposit droplets of the energy absorbing agent to cause the particles in the unfused thermal support area to remain unfused responsive to the receipt of the supplied energy (“The build material on which the coalescing agent 506 is applied may not coalesce and solidify upon application of energy”, Pa [00065]; “The temporary application of energy may cause the portions of the build material on which the higher density of coalescing agent 504 was delivered to heat up above the melting point of the build material and to coalesce, and may cause the portions of build material on which the lower density of coalescing agent 506 was delivered to not coalesce or minimally coalesce.”, Pa [00070]).

With respect to claim 5, Gutierrez as applied to claim 1 above further teaches that the controller is further to:
determine that a size of the fusing area of the layer of particles is below a predetermined size (“identify any thin portions in the data 400 e.g. the thin portion 406”, Pa [00058]; “A thin portion is a portion that has a thickness across at least one axis (e.g. width or length) that is below the threshold thickness.”, Pa [00053]); and
control the agent delivery system (“coalescing agent 506”) to deposit the energy absorbing agent onto the unfused thermal support area (“414”) adjacent to the fusing area in response to the determination that the size of the fusing area of the layer of particles is below the predetermined size (“The low density coalescing agent 506 may be delivered in pattern surrounding the boundary of the thin portion”, Pa [00065]; “thin portions of slices may be more susceptible to under-solidification than thick portions of slices due to heat dissipation from the thin portion to surrounding build material, as discussed earlier. Therefore, the data 400 may be processed at 304 to 308 to add a portion 414”, Pa [00054]).

With respect to claim 6, Gutierrez as applied to claim 5 above further teaches that the controller is further to:
control the agent delivery system to deposit fusing agent onto a second area (“thick portion 404”, Pa [00053]) of the layer of particles, the second area having a size larger than the predetermined size (“A thick portion is a portion that does not have a thickness across its axes (e.g. width or length) that is less than a threshold thickness”, Pa [00053]); and 
control the agent delivery system to not deposit the energy absorbing agent to areas adjacent to the second area in response to the second area having the size larger than the predetermined size (“thin portions of slices may be more susceptible to under-solidification than thick portions of slices due to heat dissipation from the thin portion to surrounding build material, as discussed earlier. Therefore, the data 400 may be processed at 304 to 308 to add a portion 414”, Pa [0054] and Fig. 4C, i.e., the thick portion does not need a portion 414 surround itself.)

With respect to claim 7, Gutierrez as applied to claim 1 above further teaches that in other examples the agent delivery system comprises a first agent delivery device to deliver the fusing agent and a second agent delivery device to deliver the energy absorbing agent (“in other examples, different coalescing agent distributors may be to deliver the different densities of coalescing agent 504 and 506.”, Pa [00067]). Thus, one would have found it obvious to modify Gutierrez’s system in claim 1 and provide two agent delivery devices in order to deliver the fusing agent and the energy absorbing agent separately.

With respect to claim 13, Gutierrez teaches an apparatus (“The additive manufacturing system 200”, Pa [00020]) comprising:
a fusing agent (“coalescing agent 504”, Pa [00063]);
an energy absorbing agent (“coalescing agent 506”, Pa [00063]);
an agent delivery system (“a coalescing agent distributor 202”, Pa [00023]) to deposit the fusing agent (“coalescing agent 504”) and the energy absorbing agent (“coalescing agent 506”) (“the agent 504 and 506 may be delivered by agent distributor 202”, Pa [00063]);
an energy supply system (“an energy source 226”, Pa [00040]); and
a controller (“210”, Pa [00021]); and
a memory storing machine readable instructions that when executed by the controller (“the computer readable storage medium 216 may include one or both of a memory … The computer-readable storage medium 216 may store, encode, or carry computer executable instructions 218 that, when executed by the processor 212, may cause the processor 212 to perform any of the methods or operations”, Pa [00022]) cause the controller to:
cause the agent delivery system to deposit the fusing agent (“coalescing agent 504”) onto a selected area of a layer of particles of build material (“slice 402 defining a slice that is to become solid to form part of the three-dimensional object being generated using coalescing agent 504…to form the slice the coalescing agent 504 is to be delivered at a density or amount sufficient to cause coalescence and solidification of build material upon application of energy”, Pa [00064]);
cause the agent delivery system to deposit the energy absorbing agent (“coalescing agent 506”) onto an unfused thermal support area of the layer of particles adjacent to the selected area (“The low density coalescing agent 506 may be delivered in pattern surrounding the boundary of the thin portion”, Pa [00065]); and
cause the energy supply system (“an energy source 226”, Pa [00040]) to supply energy to the selected area and the unfused thermal support area, wherein the supplied energy causes the particles in the selected area to be heated to a temperature above a melting point temperature of the particles and the particles in the unfused thermal support area to be heated to a temperature that is below the melting point temperature of the particles (“The temporary application of energy may cause the portions of the build material on which the higher density of coalescing agent 504 was delivered to heat up above the melting point of the build material and to coalesce, and may cause the portions of build material on which the lower density of coalescing agent 506 was delivered to not coalesce or minimally coalesce.”, Pa [00070]).
Gutierrez teaches that the controller controls the agent delivery system to deposit an energy absorbing agent onto an unfused thermal support area (“the controller 210 may control the build material distributor 224 to provide the layer 502b”, Pa [00061]; “The low density coalescing agent 506 may be delivered in pattern surrounding the boundary of the thin portion”, Pa [00065]), but does not specifically teach that the energy absorbing agent is different from the fusing agent and a degradable agent that is to degrade, evaporate, or disintegrate within a predetermined time period following receipt of energy.
In the same field of endeavor, method of three-dimensional printing, Abbott, Jr. teaches that the method includes applying a binder ink on a layer by layer basis to a particulate fusible build material to form a container support, applying a fusible ink on a layer by layer basis to the particulate fusible build material to form an unfused printed article (e.g., green body printed article), applying energy to the unfused printed article to form a fused printed article and decoupling the container support from the fused printed article (Pa [0015]). Abbott, Jr. further teaches that the binding ink can include a binding agent capable of providing rigidity to the particulate build material, but which does not fuse when exposed to the electromagnetic energy or the thermal energy and burns off or degrades with the higher temperature fusing that may occur to fuse the green body into a fused printed article (Pa [0016]), thus in the method the decoupling can occur as the binder ink and/or binding agent burns off under high temperatures, leaving behind the powder in a pile or degraded shape (Pa [0015]) and after the binding agent is burned off, the powder used to form the container support remains or reverts to an unbound state (Pa [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gutierrez with the teachings of Abbott, Jr. and substitute the Abbott, Jr.’s binding agent for Gutierrez’s coalescing agent 506 in order to provide rigidity to the thermal support area of the particles but make the thermal support easily removable from the fused article by burning off or degrading with the higher temperature. 

With respect to claim 14, Gutierrez as applied to claim 13 above further teaches that the machine readable instructions are further excutable to cause the controller to cause droplets of the energy absorbing agent to be deposited at a sufficiently low contone level to cause the particles on which the energy absorbing agent has been deposited to remain unfused responsive to the supplied energy (“The build material on which the coalescing agent 506 is applied may not coalesce and solidify upon application of energy”, Pa [00065]; “the density of coalescing agent 506 may be insufficient to achieve full solidification in the second portion when energy is applied”, Pa [00065]).

Claim 4 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. (WO 2016/140670-of record) in view of Abbott, Jr. et al. (US 2019/0054691) as applied to claims 1 and 13, and further in view of Tom et al. (WO 2015/167530-of record).

With respect to claims 4 and 15, Abbott, Jr. as applied in the combination regarding claims 4 and 15 teaches the degradable binding agent with the higher temperature, but does not specifically teach that the energy absorbing agent is further to degrade when placed in contact with another agent.
In the same field of endeavor, an apparatus for generating a three-dimensional object, Tom teaches that after the coalescent agent 28 is/are selectively applied by the printhead 26 on the desired portion(s) 44, the modifying agent is selectively applied by the printhead 26' on the same and/or on different portion(s) of the sinterable material (Pa [0030]) for the purpose of dimensional accuracy of 3D object (Pa [0012], [0026] and [0040]), and when the 3D object 40 is complete, it may be removed from the fabrication bed 22, and the uncured sinterable material 16 and modifying agent 29 may be separated from one another, in an example, a water treatment (e.g., dissolution of the modifying agent, filtration, etc.) may be used to remove the modifying agent 29 from the sinterable material 16 and the uncured sinterable material 16 may be washed and then reused (Pa [0056]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gutierrez in view of Abbott, Jr. with the teachings of Tom such that the one would provide water to perform a water treatment such as dissolution or filtration of the binding agent in order to remove the binding agent from the particles.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742